Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2003

Burstein v. Retirement Account
Precedential or Non-Precedential: Precedential

Docket No. 02-2666P




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Burstein v. Retirement Account" (2003). 2003 Decisions. Paper 292.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/292


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           PRECEDENTIAL

                                   Filed August 1, 2003

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                     No. 02-2666


WILLIAM H. BURSTEIN, M.D.; EFRAIN J. CRESPO, M.D.;
      RICHARD R. AUSTIN; ELEANOR HING FAY;
  JEAN B. HAAS, individually and on behalf of others
                 similarly situated,
                                       Appellants
                          v.
    RETIREMENT ACCOUNT PLAN FOR EMPLOYEES OF
    ALLEGHENY HEALTH EDUCATION AND RESEARCH
   FOUNDATION, c/o Administrator Dwight Kasperbauer,
     individually and as Plan Administrator, and named
 fiduciary; DAVID C. McCONNELL; WILLIAM F. ADAM; J.
      DAVID BARNES; RALPH W. BRENNER; DOROTHY
 MCKENNA BROWN; FRANK V. CAHOUET; DOUGLAS D.
      DANFORTH; RONALD R. DAVENPORT; HARRY R.
EDELMAN, III; ROBERT L. FLETCHER; IRA J. GUMBERG;
    ROBERT M. HERNANDEZ; FRANCIS B. NIMICK, JR.;
ROBERT B. PALMER; ROBERT M. POTAMKIN; DAVID W.
      SCULLEY; W. P. SNYDER, III; MELLON BANK NA;
     PENSION BENEFIT GUARANTY CORPORATION, as
                     successor-in-interest

    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
              (D.C. Civ. No. 98-cv-06768)
     District Judge: Honorable Charles R. Weiner

       Before: SCIRICA, Chief Judge, AMBRO and
                 GARTH, Circuit Judges
                             2



              ORDER AMENDING OPINION

  It is ORDERED that footnote 3 of the opinion in the
above-entitled case be, and hereby is, amended by adding
an additional paragraph of text to the end of the present
footnote, so that footnote 3 will now read in its entirety:
      The PBGC “is a wholly owned United States
    Government corporation . . . The PBGC administers
    and enforces Title IV of ERISA. Title IV includes a
    mandatory Government insurance program that
    protects the pension benefits of [tens of millions of]
    private-sector American workers who participate in
    plans covered by the Title.” Pension Ben. Guar. Corp. v.
    LTV Corp., 496 U.S. 633, 636-37 (1990) (citing 29
    U.S.C. § 1302) (other citations omitted).
      Burstein has sued PBGC both in its role as statutory
    guarantor under Title IV of ERISA and in its role as the
    substituted administrator for Kasperbauer, the former
    Plan administrator. As substituted administrator,
    PBGC now administers the terminated Plan. We
    explain this distinction in Part III, infra.
      We have used the terms “administrator” and
    “substituted administrator” to clarify that PBGC has
    essentially taken over certain Plan duties from AHERF
    upon the Plan’s termination. Our use of these terms
    should not be construed as assigning any role to the
    PBGC other than the role of Statutory “Trustee” of the
    terminated Plan, as outlined in Title IV of ERISA. As
    PBGC has taken pains to point out, Statutory Trustee
    is the term used when the Plan is a terminated plan
    (such as the one at issue here), whereas administrator
    is the term used when the plan is ongoing. As PBGC
    acknowledges, our use of the term “administrator” or
    “substituted administrator” has no effect on our
    decision.
IT IS SO ORDERED.
                             3


                             BY THE COURT,
                             /s/ Leonard I. Garth
                             United States Circuit Judge
DATED: August 1, 2003

A True Copy:
        Teste:

                 Clerk of the United States Court of Appeals
                             for the Third Circuit